Appeal by the wife, as limited by her brief, from so much of an order of the Supreme Court, Kings County, dated December 8, 1977, as, after a hearing, denied her motion to (1) set aside a stipulation of settlement and (2) vacate a judgment of divorce. Order affirmed insofar as appealed from, with costs. Review of the record fails to reveal such evidence as warrants the vacatur of the stipulation and subsequent judgment of divorce (see Reinfurt v Reinfurt, 67 AD2d 968; Stiber v Stiber, 65 AD2d 758). Furthermore, we agree with the trial court that, with respect to the charges alleged against appellant’s attorney at the time of entry of the stipulation, the appellant’s remedy is an action against the attorney, if she be so advised. Damiani, J. P., O’Connor, Lazer and Gulotta, JJ., concur.